Title: From George Washington to Henry Knox, 12 April 1794
From: Washington, George
To: Knox, Henry


          
            Sir,
            [Philadelphia, 12 April 1794]
          
          Your report, dated the 11th instt, respecting the defence of Miro district is approved,
            and the Governor of the South Western Territory may be authorized to carry it into
              effect. Given at Philadelphia this 12th day of April 1794.
          
            Go: Washington
          
        